Exhibit 10.3

AMENDMENT NO. 1

TO THE

ADVISORY AGREEMENT

This amendment no. 1 to the Advisory Agreement dated as of September 27, 2010
(the “Advisory Agreement”) between KBS Real Estate Investment Trust III, Inc., a
Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware
limited liability company (the “Advisor”), is entered as of November 18, 2010
(the “Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.

WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend and restate Section 8.01 of the Advisory Agreement and to increase the
Acquisition Fee payable to the Advisor under the Advisory Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that Section 8.01 of
the Advisory Agreement is hereby amended and restated in its entirety as
follows:

8.01 Acquisition Fees. As compensation for the investigation, selection and
acquisition (by purchase, investment or exchange) of Properties and other
Permitted Investments, the Company shall pay an Acquisition Fee to the Advisor
for each such investment. With respect to the acquisition of a Property to be
wholly owned by the Company, the Acquisition Fee payable to the Advisor shall
equal 1.00% of the sum of the amount actually paid or allocated to the purchase,
development, construction or improvement of such Property, inclusive of the
Acquisition Expenses associated with such Property, and the amount of any debt
attributable to such Property. With respect to other wholly owned Permitted
Investments, the Acquisition Fee payable to the Advisor shall equal 1.00% of the
cost of such investment, inclusive of Acquisition Expenses associated with such
investment, and the amount of any debt attributable to such Permitted
Investment. With respect to the acquisition of a Property or other Permitted
Investment through any Joint Venture or any partnership in which the Company is,
directly or indirectly, a co-venturer or partner, the Acquisition Fee payable to
the Advisor shall equal 1.00% of the portion of the amount actually paid or
allocated to the purchase, development, construction or improvement of the
Property or other Permitted Investment, inclusive of the Acquisition Expenses
associated with such Property or Permitted Investment, plus the amount of any
outstanding debt associated with such Property or Permitted Investment that is
attributable to the Company’s investment in the Joint Venture or partnership.
Notwithstanding anything herein to the contrary, the payment of Acquisition Fees
by the Company shall be subject to the limitations contained in the Company’s
Articles of Incorporation. The Advisor shall submit an invoice to the Company on
or about the closing or closings of each acquisition, accompanied by a
computation of the Acquisition Fee. The Acquisition Fee payable to the Advisor
shall be paid at the closing of the acquisition upon receipt of the invoice by
the Company. The Company will not pay an Acquisition Fee to the Advisor with
respect to any transaction in which the Company is required to pay an
Origination Fee to the Advisor pursuant to the provisions of Section 8.02 below.
The Acquisition Fee may or may not be taken, in



--------------------------------------------------------------------------------

whole or in part, as to any period in the sole discretion of the Advisor. All or
any portion of the Acquisition Fee not taken as to any period shall be deferred
without interest and may be paid in such other period as the Advisor shall
determine.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first written above.

 

    KBS REAL ESTATE INVESTMENT TRUST III, INC.        By:   

  /s/ Charles J. Schreiber, Jr.

             Charles J. Schreiber, Jr., Chief Executive Officer        KBS
CAPITAL ADVISORS LLC           By:    PBren Investments, L.P., a Manager       
      By:    PBren Investments, LLC, as general partner                 By:   

  /s/ Peter M. Bren

                   Peter M. Bren, Manager             By:    Schreiber Real
Estate Investments, L.P., a Manager              By:    Schreiber Investments,
LLC, as general partner                 By:   

  /s/ Charles J. Schreiber, Jr.

                   Charles J. Schreiber, Jr., Manager   